Per curiam.

We cannot dispense with a public examination of the present charge, under the circumstances which appear before us. It is of the utmost consequence to society, thatothe proceedings of magistrates should appear pure i-n the eyes of the world. Their intentions should not admit of suspicion. The defendant has not purged himself on oath. If the matter orginally in variance had been compromised, there was no necessity to take a recognizance. Burns could not have been so ignorant as not to have known, that the taking of recognizances in such sums, was a reproach to the public justice of the coun*try, on a criminal charge. The certificate that Montgomery had entered into recognizance with sufficient securities, proves that he knew he was acting wrong in his office. Let him exculpate himself on a public trial. His character as a justice of the peace demands it.
The rule for granting an information must be made absolute.